Citation Nr: 0420828	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and had subsequent service from April 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.

2.  In a March 1983 rating decision, the RO denied service 
connection for defective hearing and tinnitus; the veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

3.  The veteran requested to reopen his previously denied 
service connection claims for hearing loss and tinnitus in 
December 2001.

4.  In December 2003, the Board reopened the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus and remanded the issues for further 
development, to include a VA audiological examination and a 
VA examination pertinent to the ears.

4.  The veteran failed to report for scheduled VA 
examinations in March 2004 without good cause.





CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are denied as a matter of 
law, as he failed to report without good cause to VA 
examinations scheduled in conjunction with his reopened 
claims.   38 C.F.R. § 3.655(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
reopened claim for which there is a previous disallowance 
shall be denied without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2003).

By way of history, a March 1983 rating decision denied, in 
part, service connection for defective hearing and tinnitus.  
The veteran did not appeal the decision and it became final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982); currently 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302 (2003).  In December 2001, the veteran 
sought to reopen his claims of entitlement to service 
connection for hearing loss and tinnitus.  The Board, in its 
December 2003 decision, determined that new and material had 
been received and reopened the hearing loss and tinnitus 
claims, and then remanded the claims for further development, 
to include scheduling of a VA audiological examination and a 
VA examination of the ears.  These examinations were 
scheduled for March 2004 and the veteran failed to appear.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id. 
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

As noted above, when a claimant fails to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  This language leaves 
no authority for the RO or the Board to review the issue on 
appeal on the basis of the evidence already of record where 
the claimant does not show "good cause" for failure to report 
for the scheduled examinations.  Rather, the regulation 
compels the RO and the Board to deny the claims strictly on 
the basis of the failure to report for scheduled examinations 
without good cause. 

In this case, the claims folder contains a VA compensation 
and pension exam inquiry and the address shown is exactly the 
same as the veteran's last address of record.  See 38 C.F.R. 
§ 3.1(q) (2003).  While the record contains a compensation 
and pension exam inquiry, the Board acknowledges that it does 
not contain a copy of the actual notice sent to the veteran 
regarding the scheduling of the VA examinations.  
Nonetheless, there is no indication from the record that such 
a notice was not sent to the veteran.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the 
veteran has not asserted that he did not receive notice of 
the scheduled examinations.  The same month of the scheduled 
examination, the RO called the veteran in an effort to 
determine why he did not appear.  The RO informed the veteran 
what good cause consisted of and advised him of the 
consequences of his failure to report without good cause 
pursuant to 38 C.F.R. § 3.655.  According to a report of 
contact sheet, the veteran stated that he was not "traveling 
all the way to WPB (West Palm Beach) just to be told NO 
again."  The RO asked the veteran if there was a medical 
facility that he would be willing to go to however no 
response was indicated.  

A review of the record reveals that there has been no 
communication from the veteran subsequent to the phone call 
regarding his failure to report.  His representative has 
since filed a May 2004 statement and a July 2004 written 
brief presentation in anticipation of the current appeal, 
however the representative has not shown evidence of good 
cause nor has the representative even discussed the veteran's 
failure to report.  

Subsequent to the RO's phone call to the veteran, a 
supplemental statement of the case (SSOC) was sent to the 
veteran in March 2004 indicating that the veteran had failed 
to appear for VA examinations that might have provided 
material evidence regarding his claims.  As part of the March 
2004 SSOC, the veteran was provided with a copy of 38 C.F.R. 
§ 3.655 and was thereby apprised of the consequences of his 
failure to report for the scheduled VA examinations.  The 
March 2004 SSOC, including the provisions of 38 C.F.R. 
§ 3.655, was sent to the veteran's last address of record and 
was not returned as undeliverable by the U.S. Postal Service.  
There is no indication from the record that he did not 
receive notice nor does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the 
veteran for examinations.  The veteran has not provided a 
good cause for his failure to report to the scheduled 
examinations and it does not appear that he wishes to travel 
to the nearest VA medical facility for examination.  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the explanation 
regarding his failure to report to the scheduled VA 
examinations, the Board finds that he did not show good 
cause.  See 38 C.F.R. § 3.655.  The veteran has not argued 
that the RO failed to notify him of the examinations or 
indicated that he would report if the examinations were re-
scheduled.  Therefore, the claims must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act (VCAA) of 2000 and the new duty to assist 
regulations, no undue prejudice to the veteran is evident by 
a disposition by the Board herein, as the amended provisions 
of the Act specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 
38 C.F.R. §§ 3.159, 3.326.  For the reasons set forth above, 
the Board has found that the veteran's claims lack legal 
merit under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claims at the RO-level will result in a grant of any benefits 
sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(Strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Thus, the Board finds that further development is not 
warranted and the veteran is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board also notes that the RO sent a January 2002 letter, a 
September 2002 statement of the case, and a March 2004 SSOC 
to the veteran which informed him of the provisions of the 
VCAA.  The December 2003 Board remand informed the veteran 
that he would be scheduled for VA examinations.  Therefore, 
the RO has notified the veteran of what action must be taken 
on his part and what actions the RO would take.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); (holding 
that both the statute 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Because the veteran's failure to report for the VA 
examinations scheduled in March 2004 is without good cause, 
the veteran's claims must be denied.  38 C.F.R. § 3.655 
(2003).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



